ICJ_089_Lockerbie_LBY_USA_1992-04-14_ORD_01_NA_06_EN.txt. 143

DISSENTING OPINION OF JUDGE BEDJAOUI
[Translation]

1. In accordance with its commendable practice in that regard, the
Court has given a very neutral title to the case brought before it. The title
refers blandly to the “interpretation and application of the 1971 Montreal
Convention arising from the aerial incident at Lockerbie”. What occurred
is not a mere “incident” but an abominable bombing that took 270 lives
and demands the apprehension, prosecution and severe sentencing of its
perpetrators, whoever they may be. But whatever the legitimate indigna-
tion that this detestable outrage may have aroused, its perpetrators must
be brought to book only in strict conformity with international legality.

2. The examination by the Court of this international legality is a com-
plex matter. This is due, to begin with, to the fact that the Court finds itself
at the very first stage of the proceedings, the one concerning solely the
indication of provisional measures. The Court therefore must, ex hypo-
thesi, refrain at this stage from pronouncing on the merits, that is, on this
international legality. The present phase allows it only to entertain a pro-
visional and merely prima facie idea of the case, pending later considera-
tion of the merits in a fully comprehensive way. The complexity of the
situation is, moreover, due primarily to the fact that the cases are being
dealt with simultaneously by two different organs, the Security Council
and the International Court of Justice. It is not the first time that these two
principal organs of the United Nations simultaneously exercise, with
respect to a single case, their respective competences under the Charter
(see, for example, the case concerning Diplomatic and Consular Staff in
Tehran or the one concerning Military and Paramilitary Activities in and
against Nicaragua). But, if the concomitant exercise of concurrent but not
exclusive powers has thus far not given rise to serious problems, the pres-
ent case, by contrast, presents the Court not only with the grave question
of the possible influence of the decisions of a principal organ on the con-
sideration of the same question by another principal organ, but also, more
fundamentally, with the question of the possible inconsistency between
the decisions of the two organs and of how to deal with so delicate a situa-
tion.

3. As its title indicates, the dispute of a legal nature brought before the
Court concerns essentially the interpretation and the application of the
1971 Montreal Convention. The Court is asked to determine whether the
Applicant, Libya, is under an international legal obligation to extradite
two of its nationals, who are alleged to be the perpetrators of the Locker-
bie bombing, in order that they be delivered up to the American and Brit-
ish judicial authorities. The two Respondent States, the United Kingdom

33
1971 MONTREAL CONVENTION (DISS. OP. BEDJAOUI) © 144

and the United States, assert that such an obligation exists, whereas Libya
contests this view, which clearly demonstrates the existence between the
three States of a well-defined legal dispute. But pending its decision on the
merits, the Court has been asked by Libya to indicate such provisional
measures as may be required to ensure that its final decision is not
deprived of effectiveness as a result of a measure or action taken by the
Parties in the meantime.

4. But in parallel with this very precise legal dispute, the United King-
dom and the United States have brought before the Security Council
another dispute involving the Libyan State, which they accuse of being
implicated in terrorism in general and in the Lockerbie bombing in parti-
cular. This dispute is quite different from the first one. For the first dispute
concerns the extradition of two Libyan nationals and is being dealt with,
legally, by the Court at the request of Libya, whereas the second dispute
concerns, more generally, State terrorism as well as the international
responsibility of the Libyan State and is being dealt with, politically, by
the Security Council, at the request of the United Kingdom and the
United States.

5. With regard to the role of the Court, as a judicial organ, with respect
to the first dispute, the Court is in no way requested in the present pro-
ceedings to pass judgment on State terrorism and the international
responsibility of Libya, particularly since the two Respondent States have
presented no counter-claim in response to the Libyan Application. The
second dispute, concerning the international responsibility of Libya, has
been resolved in a strictly political way, the chief elements of the solution
being the finding that Libya is responsible, a demand of compensation for
the families of the victims and the imposition of an obligation concretely
to renounce terrorism, whereas a judicial solution, which necessarily sets
higher procedural standards, would have required, as a preliminary, the
production of evidence, adversary proceedings and respect for due pro-
cess of law.

6. Libya was fully within its rights in bringing before the Court, with a
view to its judicial settlement, the dispute concerning extradition, just as
the United Kingdom and the United States were fully within their rights in
bringing before the Security Council, with a view to its political settle-
ment, the dispute on the international responsibility of Libya. The respec-
tive missions of the Security Council and the Court are thus on two
distinct planes, have different objects and require specific methods of
settlement consistent with their own respective powers. Such a situation,
involving two distinct procedures before two principal organs of the
United Nations having parallel competences, is, I might add, not an
unusual one, as I observed in paragraph 2 above. But the difficulty in the
present case lies in the fact that the Security Council not only has decided
to take a number of political measures against Libya, but has also
demanded from it the extradition of its two nationals. It is this specific
demand of the Council that creates an overlap with respect to the substance of
the legal dispute with which the Court must deal, in a legal manner, on the

34
1971 MONTREAL CONVENTION (DISS. OP. BEDJAOUI) 145

basis of the 1971 Montreal Convention and international law in general. The
risk thus arose of the extradition question receiving two contradictory
solutions, one legal, the other political, and of an inconsistency between
the decision of the Court and that of the Security Council.

7. Such an inconsistency between the decisions of two United Nations
organs would be a matter of serious concern. For it is as a rule not the
Court’s role to exercise appellate jurisdiction in respect of decisions taken
by the Security Council in the fulfilment of its fundamental mission of
maintaining international peace and security, no more than it is the role of
the Security Council to take the place of the Court, thereby impairing the
integrity of its international judicial function. But, at this stage of provi-
sional measures requested by Libya, the present case compels us to con-
front this possibility of inconsistent decisions inasmuch as one of the
Security Council’s demands creates a “grey area” in which powers may
overlap and a jurisdictional conflict comes into being. For the facts of this
case give the Court the power to indicate provisional measures to preserve
the possible right of the Applicant to refuse the extradition of two of its
nationals, whereas the Security Council has just taken a decision that is
mandatory under Chapter VII of the Charter calling for the extradition of
these two individuals.

x * +

8. All the necessary conditions appear to me to have been fulfilled in
order that the Court should have the power to indicate provisional mea-
sures at the request of the Applicant, pending a decision on the merits.
First of all, no one doubts that the Court has before it a legal dispute con-
cerning very precise questions of law arising from the interpretation and
application of the 1971 Montreal Convention. Moreover the Court’s
competence is established on the basis of Article 14, paragraph 1, of that
Convention. This Article subjects the submission of the matter to the
Court to an initial requirement, namely, that prior negotiations between
the Parties should have taken place. This requirement has been satisfied
fully. The brief analysis I made earlier of the duality and non-identity of
the disputes submitted pari passu to the Court and the Security Council
shows that the negotiations sought with a view to settling the question of
the extradition were essentially and in view of their nature destined never
to become a reality. Since Libya refused to extradite its nationals and
proposed substitute solutions (surrender of the two suspects to the
United Nations, to the Arab League, to the judicial authorities of a third
country, or to an international judicial or arbitral body, whereas the
United Kingdom and the United States only offered Libya the choice
between an extradition that as a matter of principle was not negotiable or
the adoption of sanctions by the Security Council), it was obvious that the
very notion of a negotiating process was meaningless in such a context.
The case-law of the Court’s predecessor is enlightening in this regard:

35
1971 MONTREAL CONVENTION (DISS. OP. BEDJAOUI) 146

“Negotiations do not of necessity always presuppose a more or
less lengthy series of notes and dispatches; it may suffice that a dis-
cussion should have been commenced, and this discussion may have
been very short; this will be the case if a dead lock is reached, or if
finally a point is reached at which one of the Parties definitely
declares himself unable, or refuses, to give way, and there can there-
fore be no doubt that the dispute cannot be settled by diplomatic nego-
tiation.” (Mavrommatis Palestine Concessions, P.C.I_J., Series A, No. 2,

p. 13.)

This view is shared by the present Court, as shown by its relevant holdings
in the Diplomatic and Consular Staff in Tehran and the Military and Para-
military Activities in and against Nicaragua cases.

9. Article 14, paragraph 1, of the 1971 Montreal Convention subjects
the possibility of seising the Court to the fulfilment of a second and prior
requirement, by virtue of which Libya would have had to await the expira-
tion of a six-month time-limit during which it had to seek a settlement of
the dispute by means of arbitration. There are several reasons why in the
present case this requirement does not stand in the way of the Court being
seised. It should first be noted that in response to the request for arbitra-
tion made by Libya the Permanent Representative of the United Kingdom
to the United Nations stated that that request was “not relevant”, since
this makes it obvious that the decision by the United Kingdom and the
United States to bring the matter to the Security Council so as to obtain
from it a political solution foreclosed, from the outset, any possibility of
an arbitral solution. The request for arbitration therefore appeared to be
fundamentally inappropriate and inconsistent with the political measures
which the Security Council was expected to take and were later taken.
Accordingly arbitration was inherently and as a matter of principle ruled
out, no matter how long Libya were to wait. The six-month time-limit was
altogether meaningless inasmuch as it was inconsistent with the type of
political settlement chosen by the two Respondent States, seeing that they
opted for submission of the matter to the Security Council last January.
The United Kingdom’s characterization of arbitration as “not relevant” is
not merely a rejection of this mode of settlement, but a categorical asser-
tion of the inherent incompatibility between the arbitration requested and
the political solution involving sanctions that was expected from the Secu-
rity Council. And the fact that Libya subsequently made new proposals
other than arbitration is less a sign of a certain inconsistency than an indi-
cation of the impossibility of arbitration, an impossibility of which Libya
thus took note. Moreover Article 14, paragraph 1, of the 1971 Montreal
Convention provides that it is “within six months” following the date of
the request for arbitration that the Court may be seised at the instance of
either one of the Parties. This means that it is not necessary to wait until
this time-limit has expired completely, but that, on the contrary, it is pos-
sible to seise the Court “during” this six-month period, or “within” or “in

36
1971 MONTREAL CONVENTION (DISS. OP. BEDJAOUI) 147

the course of” the period and never after its expiration. Libya is accord-
ingly entitled to apply to the Court at any time prior to the expiration of
the six-month time-limit. Thus the ratione temporis requirement laid down
in the Convention should be interpreted in favour of Libya, both at the
level of a literal interpretation of the text and by reference to its spirit and
its purpose, on the one hand, and the context of this case, on the other.
And, to borrow a passage that also dealt with a question of time-limit in
connection with an agreement to arbitrate,

“the terms of Articles II and III... make it crystal clear that they are
not to be understood as laying down a precondition of the applicabi-
lity of the precise and categorical provision [of an article of a treaty]
establishing the compulsory jurisdiction of the Court” (.C_J. Reports
1980, p. 25, para. 48).

10. There remains to be discussed the question of competence ratione
personae. It has been contended that the 1971 Montreal Convention does
not confer jurisdiction on the Court in this case since what we have here is
not the actions of individuals but an instance of State terrorism. This con-
tention calls for an answer at three different levels. In the first place, Ar-
ticle 1 of the 1971 Montreal Convention removes all doubt on this score to
the extent that it refers to “any person” committing certain “acts” charac-
terized as “offences”. This means that the Convention applies very
broadly to “any” person, whether that person acts on his own account or
on behalf of any organization or on the instructions of a State. The most
that can be said is that if the person that committed the offence acted as the
organ of a State, the Convention could prove to be, not inapplicable, but
rather ineffectual to the extent that the State that would opt not for extra-
diting but for prosecuting the suspects itself, before its own courts, would
be judging itself, which, obviously, would not be a satisfactory solution. In
the second place, and as has already been pointed out, the question of
international responsibility of the State for unlawful acts of this nature has
been entrusted to the Security Council and does not by any means con-
stitute the substance of the dispute submitted to the Court concerning
the existence or otherwise of an international obligation to extradite
nationals. Thirdly, and in any event, it is important not to overlook the
nature of the present phase of the proceedings and to note that

“on a request for provisional measures the Court need not, before
deciding whether or not to indicate them, finally satisfy itself that it
has jurisdiction on the merits of the case . . ., yet it ought not to indi-
cate such measures unless the provisions invoked by the Applicant
appear, prima facie, to afford a basis on which the jurisdiction of the
Court might be founded” (Military and Paramilitary Activities in and
against Nicaragua (Nicaragua v. United States of America), Order of
10 May 1984, I.C.J. Reports 1984, p. 179, para. 24).

Such is the case here and the Court is prima facie competent.

37
1971 MONTREAL CONVENTION (DISS. OP. BEDJAOUI) 148

11. Needless to say, the Court may exercise jurisdiction in this case and
indicate provisional measures, by virtue of Article 41 of its Statute, only if
it considers that the circumstances so require in order that the rights of
each of the Parties be preserved. It is therefore important that the rights
capable of being protected should be identified. It has been maintained in
this regard that such rights are non-existent or illusory or at any rate, given
the imprecision of the request, insufficiently determined. I cannot share
this view. In its final submissions, Libya presented two series of requests;
one sought an injunction against the United Kingdom and the
United States in order that they abstain from coercing Libya into extra-
diting its nationals, while the other sought to protect the rights of Libya in
connection with the proceedings instituted by its Applications. The rights
whose protection by means of provisional measures Libya is request-
ing are, in the first place, treaty rights which prima facie the Applicant is
entitled to exercise just as much as any other party to the 1971 Montreal
Convention. These rights are primarily the one the Applicant has to estab-
lish its jurisdiction over the alleged perpetrators of the bombing (Art. 5,
para. 2, of the Convention); the right to apply Libyan law to the prosecu-
tion of the suspects (Art. 5, para. 3); the right to submit the case to its own
criminal courts (Art. 7); the right, coupled with the corresponding obliga-
tions, to grant every procedural safeguard to the alleged perpetrators and
protect them from the hasty judgments of public opinion or the mass
media; the right, finally, to claim and obtain co-operation and judicial
assistance from the other States concerned (Art. 11). The rights to be pro-
tected are, in the second place, those that the Applicant, as well as any
other State, derives from the United Nations Charter or general interna-
tional law (respect for the sovereignty, the territorial integrity, the political
independence of the State, non-recourse to the threat or the use of force).

12. The rights in question are neither non-existent, nor illusory, nor
indeterminate. Article 7 of the 1971 Montreal Convention, the provision
that gave rise to the most discussion and is at the heart of the Libyan
Application, categorically imposes on every State party to the Convention
the obligation either to extradite or to prosecute before its courts the
alleged perpetrators of an offence, in keeping with the traditional option
to which the maxim aut dedere aut judicare refers. Without entering into
the merits of the case, I would point out that, as is well known, there does
not exist in international law any rule that prohibits, or, on the contrary,
imposes the extradition of nationals. All that the régime laid down by the
Montreal Convention does is to complement general international law by,
on the one hand, rendering the various national laws applicable and, on
the other hand, imposing on States an “obligation to take action”, in
accordance with their internal law, by either extraditing or arranging for
prosecution before their own courts. This option is now valid, if not under
general international law, at least between all the States parties to the 1971
Montreal Convention. This being so, it has been contended that the right
to be protected here is illusory, since what we are dealing with is rather an
obligation. But could it possibly be that a State is not authorized to claim

38
1971 MONTREAL CONVENTION (DISS. OP. BEDJAOUI) 149

the right, which it derives, fundamentally, from its sovereignty, not to be
hindered in the fulfilment of its international duty? Furthermore, it has
been maintained that the 1971 Montreal Convention does not confer ona
State party any right under Article 7 that it does not already possess by
virtue of general international law, so that even if the 1971 Montreal Con-
vention did not exist or Libya had not become a party to it Libya would
remain free to deny extradition by virtue of international law. From this
observation, which is correct, an erroneous conclusion has been drawn,
namely, that the treaty right to be protected is non-existent, or illusory,
inasmuch as Article 7 does not confer an additional right on a State. But is
it conceivable that a right recognized by general international law and .
confirmed by an international convention would cease to exist altogether
and no longer be entitled to protection as a result merely of its confirma-
tion, which, on the contrary, would, it appears, strengthen it? In truth, this
line of reasoning is based on the implicit view that in this case the Court
could only apply the 1971 Montreal Convention, to the exclusion of
general international law, whereas, obviously, the Court’s Statute and its
general mission spontaneously oblige it to apply that law.

13. The Court indicates provisional measures only to the extent that the
rights recognized prima facie are threatened with disappearance. In the
present case it does not appear necessary to dwell at great length on the
irreparable nature of the prejudice that would result from the disappear-
ance of these rights before the Court’s decision on the merits. If the Appli-
cant State is subjected to coercive measures, irrespective of their nature,
with a view to bringing about its consent to the extradition of its nationals,
notwithstanding that express provisions of its constitution or its laws pro-
hibit it from doing so, can this mean anything other than that it has been
compelled to waive a right recognized prima facie and that it has been
forced to violate its own legislation ? It is therefore clear that if this right is
not protected by provisional measures, the possibility that it may dis-
appear purely and simply cannot be rejected, so that, from this view-
point, the prejudice would be irreparable in that the right that has been lost
could not thereafter be restored. The threat of disappearance of this right
was so real that it subsequently became a reality with the adoption of
resolution 748 (1992), which in effect put an end to it!

14. As regards the question of urgency, which is another element the
case-law of the Court traditionally takes into account in deciding whether
or not to indicate provisional measures, it is abundantly clear that this
urgency does exist in the case in point. Libya is asked to reply “immedi-
ately”, or “without any further delay” to the requests of the two Res-
pondent States, particularly as regards the extradition of its nationals.

15. On the basis of all the foregoing, I have reached the conclusion that
all the conditions exist in the present case for the Court to indicate provi-
sional measures. There is no doubt that this power, which the Court enjoys
under Article 41 of its Statute, is wholly discretionary and that the Court
must undertake an independent assessment of the “circumstances” in

39
1971 MONTREAL CONVENTION (DISS. OP. BEDJAOUI) 150

order to ascertain whether they “require” the indication of provisional
measures. But this examination is anything but arbitrary. If the case-law
has gradually established the criteria and conditions which have to be ful-
filled, here is the very proof that its appreciation does not possess this
unpredictable and subjective character.

And even supposing the requests of the Applicant State still seemed
imprecise, it is for the Court to indicate such provisional measures as it
may deem to be more precise and more in conformity with the require-
ments of the case and the needs of the circumstances. Article 75, para-
graph 2, of the Rules of Court authorizes the Court to “indicate measures
that are in whole or in part other than those requested, or that ought to be
taken or complied with by the party which has itself made the request”.
This Article therefore gives to the Court very broad scope, which, in this
case, might even have extended to ordering the Applicant State to place
the two presumed authors of the offence under the provisional authority
and custody of a third State, of an international or regional organization,
or even, why not, under the authority of the Court...

x * x

16. The Court has not ordered any of the provisional measures that the
examination of the case should, in my view, have dictated to it and this is
why, regretfully, I continue to have reservations about its decision. It is
true that the legal dispute concerning extradition and of which the Court
is seised is related to another dispute, dealt with politically by the Secu-
rity Council, and relating in a broader sense to the international respon-
sibility of the Applicant State. And in paragraphs 6 and 7 of this opinion, I
pointed to the existence of an overlapping or “grey area” between the
respective competences of the Security Council and the International
Court of Justice, since the Council found it necessary to include in its
requests to Libya a request for extradition, with which the Court is also
dealing. In fact, the two Orders of the Court are limited to taking account
of Security Council resolution 748 of 31 March 1992, which lays down
sanctions taking effect against the Applicant State on 15 April if it has not,
inter alia, extradited its two nationals. Hence, each of the two Orders con-
tains an operative paragraph which is nothing more than a rejection of the
request for provisional measures. This rejection does not appear to stem
from the actual merits of the case and the intrinsic value of the Applica-
tion, but rather from considerations and decisions external to the case,
which could pose the problem of the integrity of the legal function. The
two Orders do not appear to be an expression of the Court’s discretionary
power to refrain from indicating provisional measures; on the contrary,
they are a result of a power “constrained” by a decision of the Secu-
rity Council which, among other things, concerned the very object of the
legal dispute submitted to the Court.

x * x

40
1971 MONTREAL CONVENTION (DISS. OP. BEDJAOUI) 151

17. A procedural point needs to be made at the outset. Within the
context of the political approach that the Security Council was perfectly
entitled to adopt in dealing with the wider case of the international respon-
sibility of a State, the Council adopted resolution 731 of 21 January 1992
under Chapter VI of the Charter and resolution 748 of 31 March 1992
under Chapter VII. It is important to establish the relationship between
these resolutions and the legal dispute submitted to the Court. When the
Court was seised of the Libyan Applications on 3 March, resolution 731
(1992), the first one, had already been adopted and the Parties had dis-
cussed it at length before the Court. Resolution 748 of 31 March 1992, on
the other hand, was outside the purview of the case since it did not yet have
any legal existence when the proceedings before the Court came to an end
on 28 March 1992. A binding resolution of such importance, which had
been notified to all States and was opposable to each of them, was natu-
rally known to them. But it is one thing to know of that resolution and even
to implement it, and another to “rely” on it before an international court.
Unless formal (and adversary) procedures were instituted by the Parties to
the dispute, the Court, it would appear, was not obliged to take into
account a resolution passed after the closure of the proceedings and to
apply it, retroactively as it were, to the case which had been submitted to it.
The Court nevertheless deemed it better itself to take the initiative of eli-
citing the observations of the Parties on this point, during the delibera-
tions. Regardless of the opinion one may have on the merits of this
procedure, the fact is that resolution 748 (1992), which was adopted sub-
sequent to the closure of the oral proceedings before the Court, was con-
sidered by it.

x * +

18. It seems that the Court was right not to allow itself at any time to be
tempted to pronounce on the validity of the way the Security Council had
intended to deal with the case of the international responsibility of a State
for terrorist activities, which is wider than the dispute here. Leaving aside
the thorny problem of the possible jurisdiction of the Court as regards
contentious proceedings on the legality of the decisions of the Security
Council, and also the fact that, in any case, the exercise of this possible
jurisdiction would be premature at the present stage of a request for the
indication of provisional measures, all that needs to be borne in mind is
that the Court has not been seised of this vast dispute, brought before the
Security Council. The Court was therefore right to refrain from reviewing
the exercise by the Security Council of its exclusive power to deal with this
case politically, that is to say, without regard to the norms and procedures
applicable in a judicial institution such as the Court. Since the Court is
unable to forget that it has not been seised, or, moreover, that it finds itself
at a stage where it is refraining from dealing with the merits, it cannot
apply its judicial criteria in order to assess in any way the legality of this
political way of dealing with the matter, even if the view is held that at least

41
1971 MONTREAL CONVENTION (DISS. OP. BEDJAOUI) 152

two facts should have prompted the Security Council to be especially cir-
cumspect about condemning Libya: on the one hand, the police enquiry
seemed to have hesitated for a long time between a number of other
avenues and, on the other hand, General Assembly resolution 41/38 of
20 November 1986 had cleared Libya, after the event, of unlawful acts for
which, however, it paid in 1986 by the bombing of its territory at Tripoli
and Benghazi.

19. The fact remains that the Court has refused, in a manner quite
beyond reproach, to follow one of the Parties in criticizing the action of
the Security Council, which had not considered requesting the Court for
an Advisory Opinion that could have provided it with guidance before the
adoption of resolution 731 of 21 January 1992. The fact that the Council
refrained from doing this may be regrettable, but there is, alas, no provi-
sion in the Charter making it mandatory to consult the Court. On the con-
trary, everything indicated that the Council intended throughout to deal
politically with a political case, whereas

“the Court... has conceived of its advisory jurisdiction as a judicial
function, and in its exercise of this jurisdiction it has kept within
the limits which characterize judicial action. It has acted not as
an ‘academy of jurists’ but as a responsible ‘magistrature’”
(Manley O. Hudson, The Permanent Court of International Justice,
1920-1942, p. 511).

By the same token, it was not possible to exercise a judicial review of the
Council’s action when, by adopting its resolution 731 (1992), it had placed
itself firmly within the bounds of Chapter VI of the Charter relating to the
peaceful settlement of disputes, but had shown a preference for certain
methods of settlement over others. Thus, it did not encourage the States
which had seised it to refer the matter to the Court, whereas Article 36,
paragraph 3, of the Charter apparently imposed upon it a certain duty to

“take into consideration that legal disputes should as a general rule
be referred by the parties to the International Court of Justice in
accordance with the provisions of the Statute of the Court”.

20. Similarly, it is hard to see how the Security Council could be cen-
sured for having moved from Chapter VI, under which resolution 731
(1992) was adopted, to Chapter VII, the basis of resolution 748 (1992),
thus discretionarily characterizing a situation as likely to threaten interna-
tional peace and security. However, we know that, in the case of the Legal
Consequences for States of the Continued Presence of South Africa in Nami-
bia (South West Africa) notwithstanding Security Council Resolution 276
(1970), certain judges had objected to the way the Security Council had
exercised its discretionary power to deal with a “situation ... under the
head of the maintenance of international peace and security”
(.CJ. Reports 1971, dissenting opinion of Judge Gros, p. 340, para. 34):

42
1971 MONTREAL CONVENTION (DISS. OP. BEDJAOUI) 153

“that is another attempt to modify the principles of the Charter as
regards the powers vested by States in the organs they instituted. To
assert that a matter may have a distant repercussion on the main-
tenance of peace is not enough to turn the Security Council into
a world government.”

Another judge also stated in the same case, in relation to Article 24 of the
Charter, that it

“does not limit the occasions on which the Security Council can act in
the preservation of peace and security, provided the threat said to be
involved is not a mere figment or pretext” (.C.J. Reports 1971, dis-
senting opinion of Judge Sir Gerald Fitzmaurice, p. 293, para. 112).

Further on, the same judge added that certain

“limitations on the powers of the Security Council are necessary
because of the all too great ease with which any acutely controversial
international situation can be represented as involving a latent threat
to peace and security, even where it is really too remote genuinely to
constitute one. Without these limitations, the functions of the Secu-
rity Council could be used for purposes never originally intended...
[There was] no threat to peace and security other than such as might
be artificially created as a pretext for the realization of ulterior pur-
poses.” (Ibid., p. 294, para. 116.)

21. These opinions appeared at a time when the Court was to discuss
the consequences of the termination of South Africa’s mandate over
Namibia, decided upon by the General Assembly and “confirmed” by the
Security Council. What matters here is obviously not the case in itself, but
the discussion, symptomatic as well as topical, set in motion concerning
the limits which can be assigned to the action of the Security Council and
the desire expressed by certain judges to avoid a situation where it
“exceeds its competence” (ibid., dissenting opinion Fitzmaurice, p. 295,
para. 116 in fine). Generally speaking, the question of the validity of the
resolutions of the principal United Nations organs with respect to the
Charter and/or international law has been the subject of numerous stud-
ies and prestigious authors have, in the past, questioned the legality of
some of these resolutions (see, for example, Hans Kelsen, The Law of
United Nations, London, 1951, pp. 195, 197 et seq., 287 et seq. and passim).
But in the present case, how can the Court, which is not seised of the wider
dispute, dispute the fact that the Security Council is responsible for quali-
fying international situations and that it can place itself within the purview
of Chapter VII of the Charter, even if no small number of people may find
it disconcerting that the horrific Lockerbie bombing should be seen today
as an urgent threat to international peace when it took place over three
years ago?

43
1971 MONTREAL CONVENTION (DISS. OP. BEDJAOU!) 154

22. Hence, if the simple but essential distinction made at the beginning
of this opinion is borne in mind, between the quite specific juridical dis-
pute submitted to the Court and the much wider political dispute brought
before the Security Council, it becomes perfectly understandable that,
given its functions and powers, the Court has no alternative but to refrain
from entertaining any aspect whatever of the political solutions arrived at
by the Security Council. The Court’s attitude in this respect continues to
be defensible so long as no aspect of these political solutions adopted by
the Council sets aside, rules out or renders impossible the juridical solu-
tion expected of the Court. It is clear that, in this case, it is the judicial
function itself which would be impaired. Indeed, this is what is happening
here in the area where these two disputes overlap, where the solution
arrived at by the Council to the question of the extradition of two indi-
viduals deprives a solution found by the Court of all meaning.

23. Such a situation, in which, on the basis of the inherent validity of
the case, the Court should have indicated provisional measures solely in
order to protect a right that the Security Council annihilates by its resolu-
tion 748 (1992) when the case is sub judice, is not satisfactory for the judi-
cial function. It is even less so when one of the two Respondents, the
United States of America, asks the Court quite simply to refrain from
exercising its judicial duty and to bow to the Security Council “in order to
avoid any conflict” with it. In a letter of 7 April 1992, the Agent of the
United States of America, in reply to the letter of 4 April by which the
Court invited the Respondent to make observations on the consequences
of resolution 748 (1992) for the present proceedings, had stated that “in
order to avoid any conflict with the Security Council the Court should decline
the request to indicate provisional measures in this case” (emphasis added).
Precisely the same thing was demanded of the Court by one of the United
States counsel during the hearings, that is to say, before resolution 748
(1992) came into force. “The Court”, he said, “ought to examine whether
its actions would conflict with the actions that the Council has taken or is
considering . . .” (Public Sitting of 27 March 1992, CR 92/4, p. 67; empha-
sis added). Such invitations clearly made to the Court to refrain from exer-
cising its judicial function independently are puzzling. In the past the
Security Council awaited the Court’s decision. In the Anglo-Iranian Oil
Co. case, the Council, before which the matter had been brought in 1951
by the United Kingdom, which was asking it to take measures against
Iran, postponed discussion until the Court’s decision. Also today, in the
Security Council, a number of member States, whether or not they voted
for resolutions 731 (1992) and 748 (1992), have expressed their deep con-
viction that it is necessary to allow the Court to perform its task and, in
fact, they are expecting the Court to lay down international legality.

44
1971 MONTREAL CONVENTION (DISS. OP. BEDJAOUI) 155

24. Security Council resolution 748 of 31 March 1992 states, in para-
graph 1, “that the Libyan Government must now comply without any
further delay with paragraph 3 of resolution 731 (1992) regarding the
requests” that the two Respondents had made to it and, in particular, the
request for extradition, which is the whole subject of the present proceed-
ings. This is where the “conflict” lies. During the hearings, the Applicant
State had already raised the question of the constitutional validity of reso-
lution 731 of 21 January 1992 in general terms, resolution 748 (1992) not
yet having come into force (Public Sitting of 26 March 1992 (morning)).
This question of validity is liable to raise two major problems, at once
serious and complex, namely, whether the Security Council should,
in its action, firstly respect the United Nations Charter and secondly
respect general international law.

25. The first problem is perhaps the less difficult of the two. Simplifying a
great deal, one could say that it would not be unreasonable to state that the
Security Council must respect the Charter, on the one hand because it is the
act to which it owes its very existence and also and above all because it serves
this Charter and the United Nations Organization. The travaux prépara-
toires of the San Francisco Conference showed the degree of concern
aroused by this problem and it transpires therefrom that the spirit of the
Charter is indeed to prevent the Security Council from diverging in any
way at all from that Charter.

But over and above the spirit of the Charter, the actual text points the
same way. Article 24, paragraph 2, of the Charter expressly states that “in
discharging [its] duties, the Security Council shall act in accordance with
the Purposes and Principles of the United Nations”. In that case, one of
the questions which would arise would be whether one organ can act ina
way which renders the role of the other impossible. And this applies as
much to the Security Council as to the Court itself, inasmuch as it is true
that the Charter lays down that each of the United Nations organs should
carry out its task fully, and not abdicate any part of it, in order to assist in
the accomplishment of the purposes and principles of the United Nations.
Now, Article 92 of the Charter states that the Court is the principal judi-
cial organ of the United Nations and Article 36 of the Court’s Statute,
which is an integral part of the Charter, confers upon the Court the power
to settle “all legal disputes concerning: (a) the interpretation of a treaty;
(b) any question of international law; ...”.

26. The second problem, relating to respect for international law by the
Security Council, is a more acute one. In laying down that the Council
shall act in accordance with the “Purposes and Principles of the United
Nations”, Article 24 of the Charter (which I have already cited) refers to
Article 1, paragraph 1, which provides that the action of the Security
Council (as that is essentially what is referred to in the context of that Arti-
cle) is to take measures “in conformity with the principles of justice and
international law”. Of course, the Council must act in accordance with the
“principles of justice” — a relatively vague expression — just as it should
also draw inspiration from other principles of a political or other nature.

45
1971 MONTREAL CONVENTION (DISS. OP. BEDJAOUI) 156

However, is not the essential point of concern to us here the fact that the
Council is bound to respect “the principles of international law”, an
expression that holds a more precise meaning for international lawyers ?
A former judge of the Court, Sir Gerald Fitzmaurice, said with reference
to such a principle that:

“This is a principle of international law that is as well-established
as any there can be, — and the Security Council is as much subject to it
(for the United Nations is itself a subject of international law) as any
of its individual member States are.” (Legal Consequences for States
of the Continued Presence of South Africa in Namibia (South West
Africa) notwithstanding Security Council Resolution 276 (1970),
Advisory Opinion, I.C.J. Reports 1971, dissenting opinion, p. 294,
para. 115; emphasis added.)

27. However, in so far as the question of the validity of resolution 731
(1992) and, more particularly, of resolution 748 (1992) may arise with
respect to the Charter or with respect to international law, one also needs
to take account of the fact that the Court cannot, at this preliminary stage
of the proceedings, decide on substantive issues in the two cases. This
means that the situation is, in my view, one that must be summed up as
follows: on the one hand, I consider that the rights alleged by Libya do
exist prima facie and that all the conditions normally laid down by the
Court for the indication of provisional measures have been met in this
case, so that those rights may be preserved in accordance with Article 41
of the Statute of the Court. Moreover, it is on this point that I have reserva-
tions about the two Orders of the Court — even though the Court, in its
statement of reasoning, does not completely set aside the possibility of
indicating provisional measures, judging from paragraph 43 of the Order
(“whatever the situation previous to the adoption of that resolution [i.e.,
748 (1992)]”). However, from another standpoint, Security Council reso-
lution 748 (1992) has annihilated those rights of Libya, without it being
possible for the Court, in this phase of provisional measures or, in other
words, of a preliminary examination prima facie, to take it upon itself to
give a premature decision on the substantive issue of the constitutional
validity of that resolution, so that the resolution benefits from a presump-
tion of validity and must be considered prima facie as both lawful and
binding!. I am accordingly in agreement with the majority of the Court on
this second point.

! Unless one supposes that resolution 748 (1992) has as its object, or effect, not to
withdraw a right from an Applicant State, but to prevent the exercise, by the Court itself,
of the judicial function with which it has been invested by the Charter, in which case one
might be led to ponder seriously over the lawfulness of that resolution, even at this stage
of provisional measures. It would, indeed, be manifestly incompatible with the Charter
for an organ of the United Nations to prevent the Court from accomplishing its mission,
or for it actually to place the Court in a state of subordination which would be contrary
to the principle of separation and independence of the judicial from the executive
power, within the United Nations.

46
1971 MONTREAL CONVENTION (DISS. OP. BEDJAOU!) 157

28. Accordingly, and as the Court has stated, Libya, as a Member State
of the United Nations, appears bound to accept and apply Security Coun-
cil resolution 748 (1992), which is taken to be lawful and binding at this
stage of the proceedings, even though Article 25 of the Charter does not
overlook the need for it to accord with the Charter (in an ambiguous form
of words which may seem to impose that conformity with respect to both
the resolution and its acceptance by Member States).

29. The situation thus characterized, with rights which deserve protec-
tion by the indication of provisional measures but have also been annihi-
lated by a Security Council resolution that should be deemed prima facie
to be valid, does not fall completely within the framework of Article 103 of
the Charter, but in fact goes slightly beyond it. That Article, which gives
precedence to obligations under the Charter (i.e., Libya’s obligation to
comply with resolution 748 (1992)) as compared to obligations “under any
other international agreement” (here the 1971 Montreal Convention) is
aimed at “obligations” — whereas we are dealing with alleged “rights”
such as, in my view, are protected by provisional measures — and, in addi-
tion, does not cover such rights as may have other than conventional
sources and be derived from general international law.

30. Subject to this minor nuance, it is clear that the Court could do no
more than take note of that situation and hold that, at this stage of the
proceedings, such a “conflict”, governed by Article 103 of the Charter,
would ultimately deprive the indication of provisional measures of any
useful effect. However, the operative part of the two Orders places itself at
the threshold of the whole matter and decides that the Court, in the cir-
cumstances of the case, is not required fo exercise its powerto indicate pro-
visional measures. I take the rather different view that the facts of the case
do indeed justify the effective exercise of that power, while I would point
out that its effects have been nullified by resolution 748 (1992). This means
that I arrive, concretely, at the same result as the Court, albeit by means of
a quite different approach, but also with the important difference that I
am not led to reject the request for provisional measures, but rather to say
that its effects have ceased to exist. Moreover, I subscribe to the opinion of
the majority, according to which the Court

“cannot make definitive findings either of fact or of law on the issues
relating to the merits, and the right of the Parties to contest such
issues at the stage of the merits must remain unaffected by the
Court’s decision” (para. 41)

and, in addition, “the decision given in these proceedings in no way pre-
judges any [of the] question[s] [raised before the Court . . . including the
question relating to its jurisdiction to deal with the merits]”, leaving “un-
affected the rights of the Government of Libya and the Government of
the United States to submit arguments in respect of any of these ques-
tions” (para. 45).

47
1971 MONTREAL CONVENTION (DISS. OP. BEDJAOUI) 158

31. That said, I would like to return to the opinion I expressed earlier
that it should have been imperative for the Court to indicate provisional
measures on the basis of the facts of the case submitted to it — even if the
effects of that decision might have been negated by resolution 748 (1992). I
would add that, even if the majority had been in some doubt — which I
personally do not share — as to the capacity of the Applicant State to have
satisfied one or the other prerequisite for the indication of provisional
measures, the Court still had the option of itself indicating, proprio motu,
any provisional measures which it might have considered more appropri-
ate than those requested of it by the Applicant State. That would have
been in conformity not only with Article 41 of the Statute and Article 75 of
the Rules, but also with the Court’s jurisprudence. Thus in the case con-
cerning the Frontier Dispute (Burkina Faso/ Republic of Mali), Provisional
Measures, the Court held that:

“independently of the requests submitted by the Parties for the indi-
cation of provisional measures, the Court or, accordingly, the cham-
ber possesses by virtue of Article 41 of the Statute the power to
indicate provisional measures with a view to preventing the aggravation
or extension of the dispute whenever it considers that circumstances so
require” (Order of 10 January 1986, I.C.J. Reports 1986, p. 9, para. 18;
emphasis added).

32. This is a case-law which, instead of focusing on a review of each
prerequisite to the indication of provisional measures, gives pride of place
to a comprehensive analysis of the “circumstances” of the case, it being
decided, on that basis, to indicate those measures in the general terms of
an exhortation to all the parties not to aggravate or extend the dispute. The
provisional measure thus taken, in the form of an exhortation, does not in
any way depend upon the indication of other, more specific provisional
measures. The exhortation is an independent measure which is not neces-
sarily connected or linked to any others, so that, even though the Court
might have been justified, in the present case, in finding that there had
been a failure to satisfy a given prerequisite for the indication of certain
specific measures, it at least had the option of indicating a general, inde-
pendent measure, in the form of an appeal to the Parties to refrain from
aggravating or extending the dispute or of an exhortation to them to col-
laborate in a search for settlement out of court, either directly or through
the intermediary of the Secretariat of the United Nations or the Secretar-
iat of the Arab League — which, moreover, is what is currently being
attempted.

33. Such is the wide range of what is available in the relevant holding in
the case concerning the Frontier Dispute (Burkina Faso/Republic of Mali),
which was extended, in an interesting fashion, by the recent decision in the
case concerning Passage through the Great Belt (Finland v. Denmark). In
the latter case, the Court began by recalling its decision in the Free Zones
case, in which it had held that:

48
1971 MONTREAL CONVENTION (DISS. OP. BEDJAOUI) 159

“‘the judicial settlement of international disputes, with a view to

which the Court has been established, is simply an alternative to the

direct and friendly settlement of such disputes between the Parties;

... consequently it is for the Court to facilitate, so far as is compatible

with its Statute, such direct and friendly settlement . . ” (Free Zones of
Upper Savoy and the District of Gex, P.C.LJ., Series A, No. 22, p. 13; see

also Frontier Dispute, I.C.J. Reports 1986, p. 577, para. 46.)”

The Court went on to say that:

“pending a decision of the Court on the merits, any negotiation
between the Parties with a view to achieving a direct and friendly
settlement is to be welcomed” (Passage through the Great Belt
(Finland v. Denmark), Provisional Measures, Order of 29 July 1991,
CJ. Reports 1991, p. 20, para. 35).

34. What is more, regard being had to the seriousness of the circum-
stances of this case, would not an indication of a provisional measure of
that kind have been an elegant way of overcoming the deadlock brought
about by the opposition between, on the one hand, the more specific pro-
visional measures that the Court might have indicated on the basis of the
Applicant’s requests and, on the other hand, Security Council resolu-
tion 748 (1992), which would, in any event, have negated them? It would
have been an elegant way of getting around a major difficulty and, at the
same time, a very advantageous way of promoting a settlement, for the
good of all concerned, along lines that it in fact seems to be taking...

I accordingly regret that the Court was not able to indicate either spe-
cific provisional measures at the request of the Applicant State, or general
measures proprio motu, in order to make its own positive contribution to
the settlement of the dispute. It follows that, when all is said and done, my
only course of action is to vote against the two Orders.

(Signed) Mohammed BEDJAOUI.

49
